Title: Standing Instructions to American Consuls and Vice-Consuls, 10 June 1801
From: Madison, James
To: 


Sir,
Department of State. 10 June 1801.
In addition to the special duties pointed out in the act of Congress relative to Consuls, passed on the 14th of April, 1792, which you will find in the 2nd Volume of the Laws of the United States, I must beg the favor of you to communicate to me, every six months, a report of the vessels of the United States, which enter at the ports of your district, specifying the name and burthen of each vessel, of what description she is (to wit; ship, snow, brig, etc.) the names of the master and owners and number of seamen, the port
   
   Should the Master or Supercargo decline to give this information, you will not insist on it as a matter of Right.

 of the United States from which she cleared, places touched at, her cargo outward and inward, and the owners thereof, the port to which she is bound, and times of arrival and departure; the whole arranged in a table under different columns, and the reports closing on the last days of June and December.
We wish you to use your endeavour, that no vessel enter as an American in the ports of your district, which shall not be truly such, and that none be sold under that name, which are not really of the United States: That you give to me from time to time information of all military preparations, and other indications of war, which may take place in your ports; and when a war shall appear imminent, that you will notify thereof, the merchants and vessels of the United States, within your district, that they may be duly on their guard: and in general that you communicate to me such political and commercial intelligence, as you may think interesting to the United States.
The Consuls and Vice Consuls of the United States are free to wear the uniform of their navy, if they choose to do so. This is a deep blue coat, with buff facings, lining and cuffs, the cuffs slashed, and a standing collar, a buff waistcoat (laced or not, at the election of the wearer) and buff breeches; yellow buttons with a foul anchor, a black cockade, and a small sword.
Be pleased to observe, that the Vice-Consul of one district is not at all subordinate to the Consul of another. They are equally independent of each other.
It is understood, that Consuls and Vice-Consuls have authority of course to appoint their own agents in the several ports of their district, and that it is with themselves alone those agents are to correspond.
It will be best not to fatigue the government in which you reside, or those in authority under it, with applications in unimportant cases. Husband their good dispositions for occasions of some moment; and let all representations to them be couched in the most temperate and friendly terms, never indulging in any case whatever a single expression which may irritate. You will observe that the consular act requires certain bonds with sureties to be entered into by the Consuls and Vice Consuls of the United States, previous to entering on the execution of their respective trusts; I therefore commit to you herewith two blank forms, one of which to be filled up and transmitted to this office, the other to be retained by yourself. I have the honor to be, Very respectfully, Sir, Your most obedient servant,
James Madison
P. S. Whatever is above prescribed with respect to Consuls is intended to apply equally to Commercial Agents.
 

   
   Typescript (DLC, series 7). Ms source for typescript not found. The addressee, Thomas Aborn of Rhode Island, had been named commercial agent at Cayenne, French Guiana, in February 1801 and Jefferson retained him at that post (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:385; National Intelligencer, 27 July 1801).



   
   JM’s directions adhered almost exactly to those Jefferson established ten years earlier in his letter to James Yard, 24 Feb. 1791. Jefferson and JM may have discussed such standing orders at the time, as they apparently did the first consular appointments. JM may also have had a hand in drafting the April 1792 statute that carried into effect the consular convention signed with France in November 1788. At some point JM made notes from Valin’s ordinances of the French marine, governing consuls of that nation (DLC, vol. 90); he also kept in his papers undated notes (in an unknown hand) on the functions of British consuls as defined in Sir John Comyns’s A Digest of the Laws of England, which first appeared in 1762 (DLC, vol. 91). Jefferson had a copy of the six-volume 1800 edition of Comyns in his library. Except for consular routine and duties in cases of shipwreck and the death of a countryman, however, these European precedents seem to have had little influence on Jefferson or JM (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (21 vols. to date; Princeton, N.J., 1950—)., 19:319–20; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 14:106 and n. 1; Sowerby, Catalogue of Jefferson’s Library, 2:233; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:254–57).


